UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6734



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BILLY JUNIOR ANDERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-94-37, CA-97-108-4)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Lee Collins, Sr., Dobson, North Carolina, for Appellant.
Deborah Ann Ausburn, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

alleging sentencing errors and ineffective assistance of counsel.

We have reviewed the record and the district court's opinion and

find no reversible error because Appellant waived his right to
appeal his sentencing claim and because he was not prejudiced by

counsel’s alleged errors during sentencing. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. United States v. Anderson, Nos. CR-94-
37; CA-97-108-4 (W.D.N.C. May 5, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2